 

 

UNI'I`ED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF PENNSYLVANIA

BILAL SABUR` : CIVIL ACTION NO. 3:CV-18-0828
Plaintiff
V. : (Judge Munley)
= F|LED
ROBIN LUCAS, : SCRANTON

Grievance Coordinator, et al,
- OCT 15 ZGIB
Defendants : /1 " `

lllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllll

 

MEMoRANDUM

Plaintiff, Bilal Sabur, an inmate currently confined in the State Correctional
Institution, Dallas, Pennsylvania (“SCI_Dallas”), filed the above captioned civil
rights action pursuant to 42 U.S.C. §-1983. (Doc. l). The named Defendants are
Robin Lucas, SCI-Dallas Grievance Coordinator and Matthew Slivinski, Esquire.
Subsequent to the filing of his complaint, Sabur submitted an application to proceed
in forma pauperis under 28 U.S.C. §1915. The complaint is presently before the
Court for preliminary screening pursuant to 28 U.S.C. §1915A(a). For the reasons
that follow, the complaint Will be dismissed, sua sponte, for failure to state a claim
pursuant to 28 U.S.C. §1915(e)(2)(B)(ii).
I. STANDARDS OF REVIEW

The legal Standard for dismissing a complaint for failure to state a claim

 

 

 

pursuant to §1915(e)(2)(B)(ii) is identical to the legal standard used When ruling on

Rnle 12(b)(6) motions. Tourscher v. McCt_¢llough, 184 F.3d 236, 240 (3d Cir. 1999)
(applying FED.R.CIV.P. 12(b)(6) standard to dismissal for failure to state a claim
under § l915(e)(2)(B) ). In rendering a decision on a motion to dismiss, a court
should not inquire “Whether a plaintiff Will ultimately prevail but Whether the
claimant is entitled to offer evidence to support the claims.” Scheuer v. Rhodes, 416
U.S. 232, 236 (1974); Nami v. Fauver, 82 F.3d 63, 66 (3d Cir. 1996). The court
must accept as true the factual allegations in the complaint and draw all reasonable
inferences from them in the light most favorable to the plaintiff. Innis v. Wilson,
334 Fed.Appx. 454, 456 (3d Cir. 2009) (citing Phillips v. Cty of Allegheny, 515 F.3d
224, 229 (3d Cir. 2008) ). A district court ruling on a motion to dismiss may
consider the facts alleged on the face of the complaint, as Well as “documents
incorporated into the complaint by reference, and matters of Which a court may take
judicial notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322
(2007).

However, “the tenet that a court must accept as true all of the allegations
contained in a complaint is inapplicable to legal conclusions.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (“Threadbare recitals of the elements of a cause of action,

 

 

supported by mere conclusory statements, do not suffice.”).

Under the pleading regime established by [Bell Atl. Corp. v.]
Twombly, 550 U.S. 544 (2007) and Iqbal, a court reviewing the
sufficiency of a complaint must take three steps. First, it must “tak[e]
note of the elements [the] plaintiff must plead to state a claim.” Iqbal,
556 U.S. at 675, 129 S.Ct. 1937. Second, it should identify allegations
that, “because they are no more than conclusions, are not entitled to the
assumption oftruth.” Id. at 679, 129 S.Ct. 1937. See also Burtch v.
Mz'lberg Factors, Inc., 662 F.3d 212, 224 (3d Cir. 2011) (“Mere
restatements of the elements of a claim are not entitled to the
assumption of truth.” (citation and editorial marks omitted) ). Finally,
“[w]hen there are well-pleaded factual allegations, [the] court should
assume their veracity and then determine whether they plausibly give
rise to an entitlement to relief ” Iqbal, 556 U.S. at 679, 129 S.Ct.
1937.

Connelly v. Lane Const. Corp., 809 F.3d 780, 787-88 (3d Cir. 2016) (internal

citations, quotations and footnote omitted). Elements are sufficiently alleged when

the facts in the complaint “show” that the plaintiff is entitled to relief. Iqbal, 556

U.S. at 679 (quoting Fed. R. Civ. P. 8(a)(2) ). At the second step, the Court

identities those allegations that, being merely conclusory, are not entitled to the

presumption of truth. Twombly and Iqbal distinguish between legal conclusions,

which are discounted in the analysis, and allegations of historical fact, which are

assumed to be true even if “unrealistic or nonsensical,” “chimerical,” or

“extravagantly fanciful.” Iqbal, 556 U.S. at 681. Deciding whether a claim is

plausible is a “context-speciflc task that requires the reviewing court to draw on its

 

3

 

 

 

judicial experience and common Sense.” I_d.

II. Factual Allegations
Plaintiff states that “during the course of time, 9-15-2015 through 4-1-2-16,

Robin Lucas were contacted by Matthew Slivinski, Esq., Plaintiff’s Post Conviction
counsel to set up a phone conference,” and “Robin Lucas never set up a phone
conference until after the due date of which the post conviction relief act were due.”
(Doc. 1, complaint). Plaintiff claims that “as a result, the post conviction were
denied.” Id._ Additionally, he claims that Defendants, “Matthew Slivinski,
Plaintiff’s counsel, never visit, nor adequately communicated with the Plaintiff to
properly prepare additional grievances to the court, breached his contract” and
“denied the Plaintiff meaningful access to the court by failure to subpoena
additional witnesses for the initial review collateral proceeding, in violation of the
United States Constitutioni” Id.

Thus, Plaintiff files the instant action in which he requests “that the Court
grant [his] appellate rights be reinstated for the initial damages” and compensatory
and punitive damages for “denial of access to the courts and breach of contract.” I_d.
III. Discussion

A court may dismiss a complaint for failure to state a claim, based on a

time-bar, where “the time alleged in the statement of a claim shows that the cause of

4

 

 

 

action has not been brought within the statute of limitations.” Bethel v. Jendoco
Construction Corp., 570 F.Zd 1168, 1174 (3d Cir. 1978) (citation omitted).
Although the statute of limitations is an affirmative defense, a district court may sua
sponte dismiss a complaint under § 1915(e) where the defense is obvious from the
complaint and no development of the factual record is required. See Jones v. Bock,
549 U.S. 199, 214-15 (2007) (holding if the allegations of a complaint, “for
example, show that relief is barred by the applicable statute of limitations, the
complaint is subject to dismissal for failure to state a claim”). See also Hughey v.
SEPTA-Se. Pennsylvam`a Transportatt'on Auth., 712 F. App’x 214, 216 (3d Cir.
2018); Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014).

The statute of limitations for claims brought pursuant to 42 U.S.C. §1983 is
subject to the statute of limitations applicable to personal injury tort claims in the
state in which such a claim arises. See Wallace v. Kato, 549 U.S. 384, 387 (2007);
Kach v. Hose, 589 F.3d 626, 639 (3d Cir. 2009). Plaintiff’ s claim arose in
Pennsylvania; thus, the applicable statute of limitations is Pennsylvania’s two-year
statute of limitations for personal injury actions. 42 Pa. Cons. Stat. §5524(2).

The statute of limitations period accrues when the plaintiff knows or has
reason to know of the injury which is the basis of the section 1983 action. See

Garvin v. City ofPhila., 354 F.3d 215 (3d Cir. 2003); Genty v. Resolution T rust

 

 

 

 

Corp., 937 F.2d 899, 919 (3d Cir. 1991). The date on which a_prisoner action is
commenced is the date on which the complaint is delivered to prison authorities for
mailing. See Houston v. Lack, 487 U.S. 266 (1988) (holding that date on which a
prisoner delivers documents to prison authorities for mailing is considered the filing
date). Some courts have extended the Houston doctrine to consider the date a
prisoner signed the pleading as the date he officially handed it to prison officials
See Henderson v. Frank, 155 F.3d 159, 163-64 (3d Cir. 1988) (using date prisoner
signed petition as date he handed it to prison officials for purposes of calculating
timeliness of habeas petition).

Plaintiff’s cause of action accrued “during the course of time, 9-15-2015
through 4-1-2016.” (Doc. 1, complaint). Plaintiff signed his complaint on April 12,
2018. I_d. Thus, it is evidence from the face of the complaint that the claims are
barred by the two-year statute of limitations, having been filed eleven days after the
statute of limitations expired. As such, the Court will dismiss the complaint for
failure to state a claim pursuant to 28 U.S.C. §1915(e)(2)(B)(ii).

Before dismissing a complaint for failure to state a claim upon which relief
may be granted pursuant to the screening provisions of 28 U.S.C. §1915A, the Court

must grant the Plaintiff leave to amend his complaint unless amendment would be

inequitable or futile. w Q_r_ayson v. Mayyiew State Hgspital, 293 F.3d 103, 114

 

 

 

 

(3rd Cir.2002). Based on the Court’s analysis herein, we conclude that amendment
would be filtile. As such, the complaint will be dismissed pursuant to 28 U.S.C.
§1915(e)(2)(B)(ii), and 28 U.S.C. §1915A, for failure to state a claim upon which
relief may be granted, and the case will be closed.
An appropriate Order will issue.
BY THE COURT:

s/James M. Munley
JUDGE JAMES M. MUNLEY

United States District Judge

 

